DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 11, 13 thru 18 and 20 thru 22 have been entered into the record.  Claims 12 and 19 have been cancelled.
Response to Amendment
The amendments to Figures 2A and 2B overcome the drawing objections to Figures 2A and 2B from the previous office action (7/25/2022).  The objections to Figures 2A and 2B are withdrawn.
The amendments to P[0067] overcome the specification objections to P[0067] from the previous office action (7/25/2022).  The objections to P[0067] are withdrawn.
The amendments to claims 16 thru 20 overcome the 35 U.S.C. 112(b) rejections from the previous office action (7/25/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 thru 11, 13 thru 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the drawing objection to Figure 5, the applicant argues that the “Determine driver alertness based on driver inputs?” (Figure 5 block 507) equates to “driver is alert” or “driver is not alert” (argument page 8 – Drawing section).  The examiner respectfully disagrees with this equivalency.  The examiner understands that the intent of block 507 is to determine if the driver is alert, but the language recited does not convey that meaning.  Block 507 states “Determine driver alertness”, not “Is the driver alert?”.  In P[0061] of the specification, the alertness of the driver is determined to be at a low level in order to send the method to block 510.  The examiner assumes a high level of alertness returns the method to block 504 (though not recited in the specification).  The intent of block 507 may be understood, but the decision wording should be changed to “Is the driver alert?” or the output options should be “High” and “Low” in order to improve the quality of Figure 5.
Regarding the specification objection to P[0061], the applicant did not address this objection.  The paragraph recites the methodology for a low level alertness from block 507 (to block 510), but there is no mention of a high level of alertness in block 507.  The examiner suggests adding a sentence that for a high level of alertness, return to block 504.
Drawings
The drawings are objected to because in Figure 5, decision block 507 recites, "Determine driver alertness based on driver inputs?" with Yes and No options.  The decision of block 507 is not a yes or no question.  The question should be rewritten to be something asking if the alertness is high or if it is above a level.  Or the yes and no options changed to High and Low, respectively.  (See specification P[0061])  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: P[0061] should include a description of the decision block 507 when there is a high level of alertness (return to item 504).  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the classifier classifies in claims 1, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The classifier is interpreted as an algorithm of the learning model P[0039].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 thru 11, 13 thru 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al Patent Application Publication Number 2016/0001781 A1 in view of Morimoto et al Patent Application Publication Number 2019/0283764 A1.
Regarding claim 8 Fung et al teach the claimed system, the components and systems of a motor vehicle includes vehicle systems 126 (Figure 1A) with the vehicle systems 126 having various systems and devices (Figure 2), comprising:
the claimed interface to a braking system, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422], the claimed braking system generates brake signals to cause a vehicle to decelerate, “as a driver 102 depresses brake pedal 7606, the motor vehicle 100 can travel to the first stopping distance 7602 before coming to a complete stop” P[0726], the claimed braking system comprising a pedal to receive a driver brake input to generate at least some of the brake signals, “Referring now to FIG. 77, as the driver 102 becomes drowsy, the response system 188 can modify the control of the ABS system 204. In particular, in some cases, one or more operating parameters of the ABS system 204 can be changed to decrease the stopping distance. In this case shown in FIG. 77, as the driver 102 depresses a brake pedal 7606, the motor vehicle 100 can travel to a second stopping distance 7608 before coming to a complete stop. In one embodiment, the second stopping distance 7608 can be substantially shorter than the first stopping distance 7602. In other words, the stopping distance can be decreased when the driver 102 is drowsy. Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver.” P[0727];
the claimed memory that stores program instructions, the ECU 106 includes a memory 110 (Figure 1B) to store and facilitate execution of instructions P[0214]; and
the claimed processor to execute the program instructions, the ECU 106 includes a processor 108 (Figure 1B) executes the stored instructions P[0214], to cause the processor to:
the claimed determine a level of driver alertness by analyzing at least one driver input in response to a condition, wherein the claimed level of driver alertness is recorded as a driver status, “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 114), “The term “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted.” P[0515], and “Vehicle information for determining a vehicular-sensed driver state can include braking information that correlates to the driver from the electronic stability control system 202, the antilock brake system 204, the brake assist system 206, among others.” P[0571];
the claimed adjusting a configuration of the braking system according to the driver status, “when a driver is extremely distracted (e.g., extremely drowsy), the antilock brake system 204 can be modified to achieve a shorter stopping distance than when a driver is somewhat distracted. The level of brake assistance provided by the brake assist system 206 could be varied according to the level of drowsiness, with assistance increased with distraction. As another example, the brake prefill system 208 could adjust the amount of brake fluid delivered during a prefill or the timing of the prefill according to the level of distraction.” P[0511], and “For example, a motor vehicle can include provisions for adjusting various brake control systems according to the behavior of a driver. For example, a response system can modify the control of antilock brakes, brake assist, brake prefill, as well as other braking systems when a driver is drowsy. This arrangement helps to increase the effectiveness of the braking system in hazardous driving situations that can result when a driver is drowsy.” P[0725].
	Fung et al do not explicitly teach the claimed condition is generated by a test system to measure driver reaction time, but the response system 188 of Fung et al functions as the claimed test system but without the direct driver input.  Such a testing of the driver would be combined with Fung et al as a way to determine how distracted or drowsy the driver is.  Morimoto et al teach, “The state regarding the driving ability of the driver is evaluated or determined from the time measurement result.” P[0015], and “The driving ability reduction determination apparatus is further configured (i) to measure a reaction time to when the driver operates a predetermined button used for measurement by reacting to the light stimulus of the displayed image used for measurement” P[0057].  The operation of the button reacting to the light equates to the claimed test system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the driver reaction to light stimulus of Morimoto et al et al in order to provide a vehicle driver state determination apparatus capable of determining a state of a driver without causing the driver to feel annoyed during normal driving operation (Morimoto et al P[0059]).
Regarding claim 9 Fung et al teach the claimed condition comprises a braking condition based on a proximity to an object, “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427], “using information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision. The response system 188 can determine if warnings and/or other operations should be performed according to the estimated time to collision.” P[0801], and “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113).
Regarding claim 10 Fung et al teach the claimed audio or visual indicator to be activated in response to the braking condition, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111).
Regarding claim 11 Fung et al teach the claimed configuration of the braking system is adjusted to automatically generate a brake signal in response to detecting a braking condition using a sensor system, the vehicle 1900 comprises a vehicle information sensing device 1908 (Figure 19 and P[0422]), “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), and “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116).
Regarding claim 13 Fung et al teach the claimed condition comprises a visual indicator, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111), and the claimed driver input is the driver brake input, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422].
Regarding claim 14 Fung et al teach the claimed sensor system generates sensor data indicating a proximity to objects, the vehicle 1900 comprises a vehicle information sensing device 1908 (Figure 19 and P[0422]), “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], and “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427].
Regarding claim 15 Fung et al teach the claimed computer implemented method, the methods of Figures 24A, 24B, 26, 27, 78 thru 82, 86, 87, 89, 90, 92 thru 96, and 113 thru 116, “a process for controlling one or more vehicle systems in a motor vehicle depending on the state of the driver. In some embodiments, some of the following steps could be accomplished by a response system 188 of a motor vehicle. In some cases, some of the following steps can be accomplished by an ECU 106 of a motor vehicle. In other embodiments, some of the following steps could be accomplished by other components of a motor vehicle, such as vehicle systems 126.” P[0486], the method comprising:
the claimed processor detecting whether a driver provides a driver input within a predetermined window of time following a condition, ECU 106 include processor 108 (Figure 1B), the ECU 106 controls the components of the motor vehicle 100 P[0210], “as the driver 102 becomes drowsy, the response system 188 can modify the control of the ABS system 204. In particular, in some cases, one or more operating parameters of the ABS system 204 can be changed to decrease the stopping distance. In this case shown in FIG. 77, as the driver 102 depresses a brake pedal 7606, the motor vehicle 100 can travel to a second stopping distance 7608 before coming to a complete stop. In one embodiment, the second stopping distance 7608 can be substantially shorter than the first stopping distance 7602. In other words, the stopping distance can be decreased when the driver 102 is drowsy. Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver.” P[0727], and “FIG. 114 illustrates an embodiment of a process for setting a first time to collision threshold and a second time to collision threshold. In step 11402, the response system 188 can determine a minimum reaction time for avoiding a collision. In step 11404, the response system 188 can receive target and host vehicle information such as location, relative speeds, absolute speeds, as well as any other information. In step 11406, the response system 188 can determine a first initial threshold setting and a second initial threshold setting. In some cases, the first initial threshold setting corresponds to the threshold setting for warning a driver. In some cases, the second initial threshold setting corresponds to the threshold setting for warning a driver and also operating braking and/or seat belt pretensioning.” P[0806];
the claimed setting a driver status based on whether a driver input is received within the predetermined window of time, “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 114), “The term “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted.” P[0515], and “the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index.” P[0807]; and
the claimed activating an autonomous driving mode according to the driver status, “when the driver is very distracted (e.g., very drowsy and/or possibly asleep), some vehicle systems may be modified to automatically control the vehicle, in a full or semi-autonomous mode” P[0856], and wherein the claimed autonomous driving mode generates a braking signal in response to sensor data indicating that a proximity to the object exceeds a threshold level, “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), and “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116).
Fung et al do not explicitly teach the claimed condition is generated by a test system to measure driver reaction time, but the response system 188 of Fung et al functions as the claimed test system but without the direct driver input.  Such a testing of the driver would be combined with Fung et al as a way to determine how distracted or drowsy the driver is.  Morimoto et al teach, “The state regarding the driving ability of the driver is evaluated or determined from the time measurement result.” P[0015], and “The driving ability reduction determination apparatus is further configured (i) to measure a reaction time to when the driver operates a predetermined button used for measurement by reacting to the light stimulus of the displayed image used for measurement” P[0057].  The operation of the button reacting to the light equates to the claimed test system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the driver reaction to light stimulus of Morimoto et al et al in order to provide a vehicle driver state determination apparatus capable of determining a state of a driver without causing the driver to feel annoyed during normal driving operation (Morimoto et al P[0059]).
Regarding claim 16 Fung et al teach the claimed condition comprises a braking condition based on the sensor data, “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427], “using information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision. The response system 188 can determine if warnings and/or other operations should be performed according to the estimated time to collision.” P[0801], and “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), and wherein the claimed pedal is of a braking system to receive driver input, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422], and “Referring now to FIG. 77, as the driver 102 becomes drowsy, the response system 188 can modify the control of the ABS system 204. In particular, in some cases, one or more operating parameters of the ABS system 204 can be changed to decrease the stopping distance. In this case shown in FIG. 77, as the driver 102 depresses a brake pedal 7606, the motor vehicle 100 can travel to a second stopping distance 7608 before coming to a complete stop. In one embodiment, the second stopping distance 7608 can be substantially shorter than the first stopping distance 7602. In other words, the stopping distance can be decreased when the driver 102 is drowsy. Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver.” P[0727].
Regarding claim 17 Fung et al teach the claimed automatically generating a second brake signal in response to the driver input not being received within the predetermined time following the braking condition, “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116), “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 14), and “the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index.” P[0807].
Fung et al do not explicitly teach the claimed driver input not being received within the predetermined time following the braking condition.  Morimoto et al teach, “the driver state determination control unit 2 determines that there is a notification that the forward traffic signal changes or has changed to a green signal as a specific notification, and measures a reaction time from when the notification is issued to when a brake off operation or accelerator on operation is performed by the driver. Then, when the measurement result of the reaction time is equal to or greater than a threshold value, the response delay of the driver, that is, the reduction in the driving ability is evaluated or determined, and the attention is called.” (P[0044]) and the adaptive cruise control (ACC) controls the functions of the vehicle to automatically driver at an inter-vehicle distance and stop and needed (P[0013]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the driver reaction measurement to brake off condition and ACC control of the vehicle to stop of Morimoto et al et al in order to provide a vehicle driver state determination apparatus capable of determining a state of a driver without causing the driver to feel annoyed during normal driving operation (Morimoto et al P[0059]).
Regarding claim 18 Fung et al teach the claimed activating an audio or visual indicator in response to the braking condition, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111).
Regarding claim 20 Fung et al teach the claimed condition includes a visual indicator, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111), and the claimed driver input is an actuation of the brake pedal of the braking system, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422].
Allowable Subject Matter
Claims 1 thru 7 have been indicated as allowable.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim amendments to claim 1 (and the new claims 21 and 22 combined .  The closest prior art of record is Fung et al Patent Application Publication Number 2016/0001781 A1.  Fung et al disclose a method for controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems. The method includes determining a combined driver state based on the plurality of driver states and modifying control of one or more vehicle systems based on the combined driver state. 
Regarding claim 1 (also claims 8 and 21, and claims 15 and 22) Fung et al taken either individually or in combination with other prior art, fails to teach or render obvious a system having a sensor system configured to generate sensor data indicating proximity to objects, a memory that stores program instructions, and a processor to execute the program instructions.  The processor is caused to analyze the sensor data to determine a braking condition based on a proximity and velocity in relation to an object, and to set a driver status based on a machine learning model using a classifier that is trained according to training data.  The classifier classifies the braking condition, driver inputs, and timings of the driver inputs to determine whether the driver is alert.  The processor further updates a braking system according to the driver status.  The braking system is configured to generate brake signals to cause a vehicle to decelerate.  The braking system includes a pedal to receive the driver brake input.
Relevant Art
The examiner points to the foreign patent documents Jia CN-111434553-B and Adel-Vu DE-1020202111989-A1 as having relevant teachings to the applicants claims.  These documents are not available as prior art based on their publication dates.  Both documents are directed to a training model for the driver state where the braking system is integrated into the vehicle response to the learned driver state.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662